Exhibit (a)(1)(A) OFFER TO PURCHASE FOR CASH All Outstanding Shares of Common Stock of PEERLESS SYSTEMS CORPORATION a Delaware corporation at $7.00 Net Per Share by MOBIUS ACQUISITION MERGER SUB INC. a wholly owned subsidiary of MOBIUS ACQUISITION, LLC THE OFFER AND WITHDRAWAL RIGHTS WILL EXPIRE AT 11:59 p.m., NEW YORK CITY TIME, ON FEBRUARY 11, 2015, UNLESS THE OFFER IS EXTENDED OR EARLIER TERMINATED. Mobius Acquisition Merger Sub, Inc., a Delaware corporation (which we refer to as the “ Purchaser ”) and a wholly owned subsidiary of Mobius Acquisition, LLC, a Delaware limited liabilitycompany (which we refer to as the “ Parent ”) is offering to purchase all of the outstanding shares of common stock, par value $0.001 per share (each, a “ Share ” and collectively, the “ Shares ”), of Peerless Systems Corporation, a Delaware corporation (which we refer to as “ Peerless ” or the “ Company ”), at a purchase price of $7.00 per Share (the “ Offer Price ”), net to the seller in cash, without interest thereon and less any applicable withholding taxes, upon the terms and subject to the conditions set forth in this Offer to Purchase (this “ Offer to Purchase ”) and in the related Letter of Transmittal (the “ Letter of Transmittal ” which, together with this Offer to Purchase and other related materials, as each may be amended or supplemented from time to time, constitutes the “ Offer ”). The Offer is being made pursuant to the Agreement and Plan of Merger, dated as of December 22, 2014 (as it may be amended from time to time, the “ Merger Agreement ”), by and among Parent, Purchaser and Peerless. The Merger Agreement provides, among other things, that immediately following the consummation of the Offer and subject to the satisfaction or waiver of certain conditions and without a stockholder vote to adopt the Merger Agreement or effect the Merger in accordance with Section 251(h) of the Delaware General Corporation Law (the “
